DETAILED ACTION
This correspondence is in response to the communications received March 12, 2020.  Claims 1-10 are pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura (US 2011/0260158) in view Lee et al. (US 2012/0063233).

Regarding claim 1, the Takemura reference discloses in Fig. 6-8 (for this claim, particularly Fig. 7C), a semiconductor device (see title), comprising: 

a semiconductor substrate (101, ¶ 0160, “single crystal silicon substrate 101”);

a first transistor (124, ¶ 0180) provided at an upper surface of the semiconductor substrate (124 on and in upper surface of 101); and

a first capacitor (116, ¶ 0173, “capacitor 116”) provided above the first transistor and connected to a gate of the first transistor (116 is above 124 and connected to the gate of the transistor as can be seen in Fig. 7C).

Takemura does not disclose,
“a tunnel current being able to flow between the gate and the semiconductor substrate”.

However, since Takemura effective discloses a flash memory device arrangement, where the top capacitor connected to the gate electrode is essentially the same arrangement of a control gate over a floating gate, it is well known that in order to charge the floating gate, a tunneling current must pass the gate dielectric to ultimately place charge on the floating gate.  This phenomena is called “Fowler-Nordheim tunneling current”, as is described in a similar arrangement of ¶ 0008 and Fig. 4a-c of Lee.



“a tunnel current being able to flow between the gate and the semiconductor substrate”,

in the invention or system of Takemura as taught by Lee, for the purpose of allowing the floating gate to be used as a charge holding element for use as a memory site.

In addition to the prior art rejection, it is noted that Applicant supplied foreign reference, JP H11-214548 discloses a transistor gate tied to a capacitor, where the gate is the floating memory site (e.g. Fig. 8) and further disclose a conventional gate stack flash transistor (e.g. Fig. 2a-b). 

Regarding claim 2, Takemura et al. disclose the device according to claim 1, and Takemura discloses further comprising:
a second transistor provided at the upper surface of the semiconductor substrate; a third transistor provided at the upper surface of the semiconductor substrate; a fourth transistor provided at the upper surface of the semiconductor substrate; a second capacitor provided above the second transistor and connected to a gate of the second transistor; a third capacitor provided above the third transistor and connected to a gate of the third transistor; a fourth capacitor provided above the fourth transistor and connected to a gate of the fourth transistor (four memory sites shown in Figs 8A-B, where “Memory cell” is a plan view of the device shown in 

an insulating film (107a) provided at the upper surface of the semiconductor substrate (107a on top surface of 101), the insulating film having an opening formed in the insulating film (openings shown in step of Fig. 6C),

a tunnel current being able to flow between the semiconductor substrate and the gate for each of the gates of the first to fourth transistors, the tunnel currents being able to flow via the same opening (as each of the memory cells operate under the fowler-nordheim tunneling principle as disclosed in the rejection of claim 1, here all four of the memory devices will utilize tunneling currents to program and erase the charged floating gate arrangement).

Regarding claim 3, Takemura et al. disclose the  device according to claim 1, wherein the first capacitor is a MIM capacitor (the capacitor 116 is made of a lower electrode consisting of the upper portion of the gate and an upper electrode of a metal 114 and a dielectric sandwiched between said electrodes, thus metal-insulator-metal based capacitor).






Allowable Subject Matter
Claims 4-10 are allowed. 

The following is an Examiner's statement of reasons for allowance: The memory cell based upon a transistor with a capacitor electrically connected to and over the gate of the transistor, as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 4, the prior art discloses a memory cell based upon a transistor with a capacitor electrically connected to and over the gate of the transistor, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of a transistor with a capacitor electrically tied to the gate electrode, in conjunction with the orientation of the components of the transistor with respect to each other (e.g. the ) and the electrically isolated “diffusion region”, (it is noted that the Examiner has added the numerals in parenthesis from Fig. 13 to more clearly illustrate the concepts contained in the claim),

“a diffusion region (13) formed in the upper layer portion of the semiconductor substrate (upper portion of 10) and electrically isolated from the first semiconductor region (first semiconductor region including 22, electrically isolated from 13 by shallow trench isolation region 14);



a source line connected to a second portion of the first semiconductor region (as can be seen in Fig. 10, SL connects to 17a of the transistor);

an erase gate line (EG) connected to the diffusion region (as can be seen in Fig. 11, EG connects to 13);

a gate insulating layer (22) provided on the diffusion region (as can be seen in Fig. 13, 22 on a portion of 13) and on a third portion of the first semiconductor region (as can be seen in Fig. 13, 22 is on the channel 16b), the third portion being between the first portion and the second portion of the first semiconductor region (channel 16b between 18b and 17a);

a first gate electrode layer (21b) provided on the gate insulating layer (21b on 22),

a portion of the first gate electrode layer (left most part of 21b, e.g. 23b) overlapping a first portion of the diffusion region in a vertical direction (portion 23b vertically overlaps 13 as can be seen in Fig. 13)”.

    PNG
    media_image1.png
    750
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    743
    511
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    758
    547
    media_image3.png
    Greyscale



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDUARDO A RODELA/Primary Examiner, Art Unit 2893